FULL TEXT.
VICKERY, J.
This is an original action in mandamus asking the Court of Appeals to compel the County Commissioners to restore the complainant to his position as janitor of the Court House and order the County Auditor to draw a warrant for his pay.
He alleges in his petition that he was under Civil Service and had been employed by the County Commissioners as janitor of the Court House and we gather from this petition that for some reason or other he was discharged on the 15th day of February, 1921, and he seeks by inuendo to claim that he had been as a matter of fact in the employ of the County ever since that time.
It' will be noted that he filed his petition in mandamus in August, 1925, more than four or five years after his so-called “letting out of his job.”
The prosecutor representing the defendants filed an answer in which se sets up the laches of this complainant in that he made no effort to be reinstated; that he filed no petition in mandamus or otherwise during all these years; and that now he seeks not only to be reinstated into his office, but seeks to have this court issue a writ of mandamus' compelling the Auditor to draw a warrant on the County Treasurer for between four and five years’ pay at $110 a month, when he made no effort to he reinstated during any of the time prior to the filing of this suit, when nearly five years had elapsed from the so-called wrong done, if there was any done, and the seeking of his remedy.
We think under the circumstances the court would not be justified in issuing a writ of mandamus. If he had any right he slept on it too long to ask the court now to grant the extreme writ of mandamus and ask the County Auditor to pay him for five years’ work.
The writ will, therefore, be refused.
(Levine, PJ., and Sullivan, J., concur in judgment.)